Citation Nr: 0521927	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder with psychophysiological 
cephalgia features, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
neuropathy of the left leg, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand

VA examination 

The veteran was last afforded VA examinations regarding his 
service-connected disabilities in June and August 2002.  
During the May 2005 hearing, the veteran, in essence, 
testified that the conditions had gotten worse since then.  
His representative specifically requested that new VA 
examinations be conducted since the current examinations were 
over two years old.  Under such circumstances, additional VA 
examinations are warranted.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  With respect to the content of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims in Pelegrini v. Principi, 17 Vet. App 412 (2004) held, 
in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 
38 C.F.R. § 3.159(b)(1).

Since the veteran's claims are being remanded for additional 
development, VBA should provide additional notice to the 
veteran which fully complies with the VCAA.  In this regard, 
the Board notes that the VCAA letter sent to the veteran in 
October 2002 did not address the "fourth element" of the 
notice requirement.  See the VA letter dated October 3, 2002.  
In addition, the letter informed the veteran what the 
evidence must show to establish entitlement to service 
connection not increased ratings.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of any health care 
providers, VA and private, who have 
treated him for either of the service-
connected conditions at issue since 
August 2002.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, a letter which includes all 
four elements of the VCAA must be sent to 
the veteran, with a copy to his 
representative.  

3.  VBA should schedule the veteran for 
VA psychiatric and neurological 
examinations to determine the current 
severity of his service-connected 
generalized anxiety disorder with 
psychophysiological cephalgia features 
and neuropathy of the left leg.  Reports 
of the examinations should be associated 
with the claims file.

4.  Thereafter, VBA should readjudicate 
the issues on appeal. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




